HEDRICK, Chief Judge.
We note at the outset that the record does not indicate that the trial court entered a judgment with respect to plaintiffs prayer for “divorce from bed and board.” We also point out that defendant took no exception to any of the findings of fact made by the trial court; nor does she contend in her brief that the findings of fact are not supported by the evidence. In her brief, defendant makes no contention regarding the order of custody. The minor child in question became eighteen years of age on 17 June 1986.
The only questions raised on appeal relate to the bigamous marriage ceremony entered into between defendant and George Dwight Davis in Dillon, South Carolina on 9 April 1985. Defendant, in fact, testified that she and George Dwight Davis participated in the marriage ceremony in Dillon on 9 April 1985. Defendant contends the trial court erred in allowing evidence regarding the bigamous marriage ceremony. Evidence regarding the bigamous marriage ceremony was and is relevant and material, and the trial court did not err in hearing such evidence and considering it in the judgment entered.
*395G.S. 31A-1, in pertinent part, provides:
(a) The following persons shall lose the rights specified in subsection (b) of . this section:
[[Image here]]
(5) A spouse who knowingly contracts a bigamous marriage.
(b) The rights lost as specified in subsection (a) of this section shall be as follows:
[[Image here]]
(6) Any rights or interests in the property of the other spouse which by a settlement before or after marriage were settled upon the offending spouse solely in consideration of the marriage.
We think the statute is clear, and is an absolute bar to defendant’s claim to have plaintiff pay her one-half of his retirement pay pursuant to the deed of separation entered into on 5 October 1984. It can hardly be argued that defendant’s right to claim one-half of her spouse’s retirement benefits was not a property right settled upon her in the deed of separation entered into after the marriage solely in consideration of the marriage. Defendant, the offending spouse, would have no right to claim anything from plaintiff, her spouse, if she was not in fact married to him at the time he and she entered into the deed of separation which required her husband, plaintiff, to pay her, his spouse, $1,000 per month for one year and, thereafter, one-half of his retirement benefits. We hold, therefore, that the trial judge did not err in declaring that plaintiff was relieved of his obligation to support defendant and that defendant was not entitled to receive the payments from her spouse pursuant to the deed of separation and in dismissing her counterclaim. We are not prepared to ignore the plain language of G.S. 31A-1 with respect to the facts of this case.
The judgment appealed from is affirmed.
Affirmed.
Judge Johnson concurs.
Judge Greene dissents.